DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-21 are pending in this application.
Claims 1, 13 are amended.
Claim 11 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-21 have been considered but are moot because the arguments do not apply to Broach (7,307,412) being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oddoart et al (2013/0021012) (hereinafter “Oddoart”) in view of Marty (8,988,054B2) (hereinafter “Marty”) and further in view of Broach (7,307,412).8988054
Regarding claim 1, Oddoart discloses an electronic device ([0026]) comprising: at least one voltage regulating circuit portion (fig1:12 [0026]) connected to a first node (24); and a 
Marty teaches a current source (fig.1:104) connected to a second node (104 provides current to node 112, fig.1, col 5, line 22-24). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart to include the current source of Marty to provide the advantage of increased drop-out voltage and improved efficiency of the power converter. However Oddoart and Marty do not teach wherein the detection circuit portion is arranged to write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that is determine an inductor is not present.
Broach teaches wherein the detection circuit portion is arranged to write a first value (first data signal, see claim 13) to a non-volatile memory in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) in the event that is determine an inductor is not present (inductor L, see fig.5). It would have 
Regarding claim 2, Oddoart, Marty and Broach disclose the electronic device of claim 1 comprising a voltage regulator (Oddoart fig.1:18, 20, HSS, SR) implemented using a DC-DC converter (Oddoart fig.1:18, 20, HSS, SR) that requires the presence of an inductor within the circuit to function (Oddoart [0029]).
Regarding claim 3, Oddoart, Marty and Broach disclose the electronic device of claim 1 arranged automatically to enable a voltage regulator (Oddoart [0029]) that requires the inductor (Oddoart fig.1:26).
Regarding claim 7, Oddoart, Marty and Broach disclose the electronic device of claim 1, wherein the ready signal (Oddoart fig.1: signal from 38), however they do not disclose wherein the ready signal comprises a flag that is written to a register. However Broach teaches a memory (see claim 13). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart, Marty and Broach to include a flag that is within to a register since it is known for memory to contain a register to provide the advantage of fast response and efficient implementation of operating state of converter. 
Regarding claim 8, Oddoart, Marty and Broach disclose the electronic device of claim 1, wherein the ready signal (Oddoart fig1: signal from 38) is a digital signal (Broach claim13), such that if the inductor is detected (Oddoart [0037]), the ready signal is set to a first value (Oddoart 
Regarding claim 9, Oddoart, Marty and Broach disclose the electronic device of claim 1 arranged to set the ready signal (Oddoart fig1: signal from 38) to a first value (Oddoart [0037]) if the detection circuit portion (Oddoart 36, 38, fig.1, [0036]) determines that the inductor (Oddoart 26, fig.1) is connected between the first (Oddoart 24) and second nodes and to set the ready signal to a second value otherwise (Oddoart [0038]).
Regarding claim 10, Oddoart, Marty and Broach disclose the electronic device of claim 1 wherein the detection circuit portion (Oddoart 36, 38, fig.1) comprises a comparator (Oddoart 36, fig.1) and is arranged to detect whether a voltage at the first node (Oddoart 24, fig.1) reaches a predetermined threshold (Oddoart Vref, fig.1) within a predetermined period of time (Oddoart [0035]) and to generate the ready signal if so (Oddoart [0044]).
Regarding claim 12, Oddoart, Marty and Broach disclose the electronic device of claim 1 wherein the electronic device further comprises a second voltage regulating circuit portion (Oddoart fig.1:16) and a power management system (Oddoart 14) arranged automatically to enable the first voltage regulating circuit portion only if the ready signal (Oddoart [0036, 0044]) is indicative of the inductor (Oddoart 26, fig.1) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1).
Regarding claim 13, Oddoart discloses  an electronic device (fig.1) comprising: at least first (18,20, HSS, SR) and second voltage regulating circuit portions (16) connected to a first node (24); a detection circuit portion (36, 38, [0035]) arranged to determine whether an inductor (24) is connected between the first and second nodes (Vout) and to produce a ready 
Marty teaches a current source (fig.1:104) connected to a second node (104 provides current to node 10, fig.1 col 5, line 22-24). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart to include the current source of Marty to provide the advantage of increased drop-out voltage and improved efficiency of the power converter. However Oddoart and Marty do not teach wherein the detection circuit portion is arranged to write a first value to a non-volatile memory in the event that it determines that an inductor is present and a second value in the event that it determines that an inductor is not present.
Broach teaches wherein the detection circuit portion is arranged to write a first value (first data signal, see claim 13) to a non-volatile memory in the event that it determines that an inductor is present (inductor L, see fig.5) and a second value (second data signal, see claim 13) 
Regarding claim 14, Oddoart, Marty and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart fig.1:14) is arranged to disable the first voltage regulating circuit portion (Oddoart [0029]) if the ready signal is not indicative of the inductor (Oddoart, 26, fig.1, [0038]) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1).
Regarding claim 15, Oddoart, Marty and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart 14, fig.1) is arranged to disable the second voltage regulating circuit portion (Oddoart 16, fig.1, [0029]) if the ready signal is indicative of the inductor (Oddoart 26, fig.1, [0037]) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1).
Regarding claim 16, Oddoart, Marty and Broach disclose the electronic device of claim 13 wherein the power management system (Oddoart fig.1:14) is arranged to enable the second voltage regulating circuit portion (Oddoart 16, fig.1) if the ready signal is not indicative of the inductor (Oddoart [0038]) being connected between the first (Oddoart 24) and second nodes (Oddoart Vout, fig.1) (Oddoart [0026]).
Regarding claim 17, Oddoart, Marty and Broach disclose the electronic device of claim 13 wherein the first voltage regulating circuit portion (Oddoart fig.1:18, 20, HSS, SR) comprises a buck converter circuit portion (Oddoart [0026]).
Regarding claim 18, Oddoart, Marty and Broach disclose the electronic device of claim 13 wherein the second voltage regulating circuit portion (Oddoart fig1: 16) comprises a low-dropout voltage regulator circuit portion (Oddoart [0026]).
Regarding claim 21, Oddoart, Marty and Broach disclose the electronic device of claim 13, however they do not disclose wherein the first node is pulled to ground when device is initialised. It would have been an obvious matter of design choice to pull the first node to ground as result of initialization, because inductor of figure 1 is connected to ground as shown an the start of device of figure 1 is consider the initialization in order to provide the advantage of switching regulation operation. 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oddoart et al (2013/0021012) in view of Marty (8,988,054B2) and Broach (7,307,412) as applied to claim 1 above, and further in view of Inoue et al (2015/0162755) (hereinafter “Inoue”).
Regarding claim 4, Oddoart, Marty and Broach disclose the electronic device of claim 1 comprising enable a voltage regulator (Oddoart [0029]) that requires but has not been provided with an inductor (Oddoart 26, fig.1) and prevent the voltage regulator from being enabled (Oddoart [0029]), however they do not disclose a mechanism to warn a user that they are trying to enable a voltage regulator. 
Inoue teaches a mechanism ([0077]) to warn a user ([0077]) that they are trying to enable a voltage regulator ([0051]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart, Marty and Broach to include a mechanism to warn user of Inoue to provide the advantage of informing the user on the operating status of the power supply device.
Regarding claim 5, Oddoart, Marty and Broach disclose the electronic device of claim 1 wherein the ready signal of availability of the voltage regulator (Oddoart [0029]), however they do not disclose ready signal is used to inform a user as to availability of the voltage regulator.
Inoue teaches ready signal is used to inform a user ([0089]) as to availability of the voltage regulator ([0089]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart, Marty and Broach to include a display device of Inoue to provide the advantage of informing the user on the operating status of the power supply device.
Regarding claim 6, Oddoart, Marty and Broach disclose the electronic device of claim 1 wherein the ready signal (Oddoart [0029]), however, they do not disclose the ready signal is arranged to produce a visual or audible alert. 
Inoue teaches the ready signal ([0077]) is arranged to produce a visual or audible alert ([0077]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart, Marty and Broach to include a display device of Inoue provide the advantage of informing the user on the operating status of the power supply device.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oddoart et al (2013/0021012) in view of Marty (8,988,054B2) and Broach (7,307,412) as applied to claim 1 above, and further in view of Polarouthu (2014/0111169).
Regarding claim 19, Oddoart, Marty and Broach and disclose the electronic device of claim 13, however they do not disclose wherein the first node is connected to ground via a capacitor.  
Polarouthu teaches wherein the first node (fig.4, first node of inductor) is connected to ground (capacitor coupled to ground) via a capacitor (fig.4, capacitor, [0030]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Oddoart, Marty and Broach to include the ground connection of capacitor of Polarouthu to provide the advantage of operating in both linear and switching regulation.
Regarding claim 20, Oddoart, Marty, Broach and Polarouthu disclose the electronic device of claim 19 wherein said capacitor (Oddoart fig.1:40) forms part of the first voltage regulating circuit portion (Oddoart 18, 20, HSS, SR, fig.1, [0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                             

/KEVIN J COMBER/Primary Examiner, Art Unit 2839